— Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered April 21, 1987, convicting him of robbery in the second degree (two counts), assault in the second degree (two counts) and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly permitted the trial to continue in his absence after he failed to return to court following the presentation of the People’s case. The defendant forfeited his right to be present by absconding in the midst of trial although he had been previously advised both that he was obligated to be present and that the trial would continue in his absence if he failed to appear (see, People v Sanchez, 65 NY2d 436, 444; People v Carbonaro, 151 AD2d 593; People v Ellerbe, 115 AD2d 614; cf., People v Parker, 57 NY2d 136).
Further, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). We have examined the defendant’s remaining contentions and find that they are either not preserved for our review or are without merit. Thompson, J. P., Bracken, Kunzeman and Rubin, JJ., concur.